DETAILED ACTION
	This office action is in response to applicant’s remarks filed on December 20, 2021 in application 16/844,289.  
	Claims 1-6, 9-13, 15-21 are presented for examination.   Claims 7-8 and 14 are previously cancelled.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-13, 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 5-6, 9-10, 15-17, 19-21 is/are rejected under 35 U.S.C. 1029a)(1) as being anticipated by McKean et al. (US 2018/0165194). 
In regard to claim 1, McKean et al. teach a method comprising:
providing a first set of functions in a memory device for management of a storage media of the memory device, wherein the first set of functions services request from a host device, the requests to retrieve data from the storage media (storage controller receives a data transaction form a host system, para. 14); 
providing a second set of functions in the memory device for management of the storage media, wherein a redundant function of the second set is redundant to one or more functions of the first set, wherein the redundant function comprises retrieving data from the storage media (the storage system includes two storage controllers in communication with a number of storage devices, para. 24);
receiving by the memory device a first request from the host device (data transaction is received by the storage system from the host, para. 33);
queueing the first request in a buffer of the memory device (storage controller writes data and/or metadata associated with the data transaction to at least two of the discrete caches, para. 34);
determining by the memory device that the first set of functions is unavailable to service the first request due to processing by the first set of functions being delayed (detecting that the first storage controller has failed, para. 40); 
a second storage controller may assume control over the first storage controller’s partitions, para. 40); and 
removing the first request from the buffer after servicing the first request using the redundant function (retain until the transaction is completed on the storage devices, para. 26). 

In regard to claim 2, McKean et al. teach the method of claim 1, wherein the first request is a data access request (data transaction may include a request to read, write or otherwise access data stored on the storage devices, para. 42).

In regard to claim 5, McKean et al. teach the method of claim 1, wherein the redundant function further comprises an error function or a maintenance function (in the event of a storage controller failure, the other storage controller may be used to recover transactions, para. 31).

In regard to claim 6, McKean et al. teach the method of claim 1, wherein the first request is a request to read first data in the storage media (data transaction may include a request to read, write or otherwise access data stored on the storage devices, para. 42), the redundant function further comprises a data processing function, and servicing the first request comprises using the data processing function to process the first data (the storage system includes two storage controllers in communication with a number of storage devices, para. 24). 

upon detecting that a first storage controller has failed, a second storage controller assume control over the first storage controller’s partitions and may continue to service transaction seamlessly by using both the first and second controller’s partitions.   This allow the first storage controller to be replaced without interruption, para. 40).

In regard to claim 10, McKean et al. teach the method of claim 9, further comprising: in response to determining that the first set of functions is unavailable to service the first request, routing the first request for servicing by the second set of functions (upon detecting that a first storage controller has failed, a second storage controller assume control over the first storage controller’s partitions and may continue to service transaction seamlessly by using both the first and second controller’s partitions.   This allow the first storage controller to be replaced without interruption, para. 40).

In regard to claim 15, McKean et al. teach a memory device comprising: 
a buffer (cache, fig. 1);
a storage media (storage devices, fig. 1);
at least one processing device (host, fig. 1); and
memory containing instructions configured to instruct the at least one processing device to:
, the requests to retrieve data from the storage media (storage controller receives a data transaction form a host system, para. 14); 
provide a second set of functions for management of the storage media, wherein a redundant function of the second set is redundant to one or more functions of the first set , wherein the redundant function comprises retrieving data from the storage media (the storage system includes two storage controllers in communication with a number of storage devices, para. 24), and wherein the first set of functions and the second set of functions are used in parallel to process the requests (the storage controller operates the discrete caches as symmetric mirrors by writing to the discrete caches in parallel, para. 34); 
receive, in the buffer, a first request from the host device (data transaction is received by the storage system from the host, para. 33, storage controller writes data and/or metadata associated with the data transaction to at least two of the discrete caches, para. 34);
determine that the first set of functions is unavailable to service the first request due to processing by the first set of functions being delayed (detecting that the first storage controller has failed, para. 40); and
in response to determining that the first set of functions is unavailable to service the first request, service the first request using the redundant function of the second set (a second storage controller may assume control over the first storage controller’s partitions, para. 40); and 
remove the first request from the buffer after servicing the first request using the redundant function (retain until the transaction is completed on the storage devices, para. 26). 

data transaction may include a request to read, write or otherwise access data stored on the storage devices, para. 42), and servicing the first request comprises using the redundant function of the second set to process the first data (in the event of a storage controller failure, the other storage controller may be used to recover transactions, para. 31).

In regard to claim 17, McKean et al. teach the memory device of claim 15, wherein determining that the first set of functions is unavailable to service the first request comprises determining that the first set of functions is processing an error associated with a request received by the memory device from the host device prior to receiving the first request (upon detecting that a first storage controller has failed, a second storage controller assume control over the first storage controller’s partitions and may continue to service transaction seamlessly by using both the first and second controller’s partitions.   This allow the first storage controller to be replaced without interruption, para. 40).

In regard to claim 19, McKean et al. teach memory device storing instructions which, when executed, cause the memory device to at least: 
provide a first set of functions for management of a storage media of the memory device, wherein the first set of functions is used to service requests from a host device, the requests to retrieve data from the storage media (storage controller receives a data transaction form a host system, para. 14); 
, wherein the redundant function comprises retrieving data from the storage media (the storage system includes two storage controllers in communication with a number of storage devices, para. 24), and wherein the first set of functions and the second set of functions are used in parallel to process the requests (the storage controller operates the discrete caches as symmetric mirrors by writing to the discrete caches in parallel, para. 34); 
receive a first request from the host device (data transaction is received by the storage system from the host, para. 33);
determine that the first set of functions is unavailable to service the first request due to processing by the first set of functions being delayed (detecting that the first storage controller has failed, para. 40); 
in response to determining that the first set of functions is unavailable to service the first request, service the first request using the redundant function of the second set (a second storage controller may assume control over the first storage controller’s partitions, para. 40); and 
remove the first request from the buffer after servicing the first request using the redundant function (retain until the transaction is completed on the storage devices, para. 26). 
In regard to claim 20, McKean et al. teach the memory device of claim 19, wherein the instructions further cause the computing device to, in response to receiving the first request, queue the first request in a buffer of the memory device (data transaction is received by the storage system from the host, para. 33, storage controller writes data and/or metadata associated with the data transaction to at least two of the discrete caches, para. 34). 

the storage controller operates the discrete caches as symmetric mirrors by writing to the discrete caches in parallel, para. 34). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKean et al. (US 2018/0165194) in further view of Cideciyan et al. (US 2009/0207515). 

Cideciyan et al. teach of the servo elements of tape heads read data from the servo track, the formatted LPOS words must be decoded and deformatted (fig. 8, pg. 51). 
It would have been obvious to modify the method of McKean et al. by adding Cideciyan et al. error correction capability for a tape storage system.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in error correction when the decoder detects an error (pg. 51). 

In regard to claim 4, McKean et al. does not explicitly teach the method of claim 1, further comprising: in response to receiving the first request, retrieving a block of data from the storage media; wherein servicing the first request comprises decoding the retrieved block of data.
Cideciyan et al. teach of the servo elements of tape heads read data from the servo track, the formatted LPOS words must be decoded and deformatted (fig. 8, pg. 51). 
	Refer to claim 3 for motivational statement. 

In regard to claim 13, McKean et al. does not explicitly teach the method of claim 1, wherein the redundant function further comprises retrieving a data block from the storage media and decoding the retrieved data block. 
Cideciyan et al. teach of the servo elements of tape heads read data from the servo track, the formatted LPOS words must be decoded and deformatted (fig. 8, pg. 51). 


In regard to claim 18, McKean et al. does not explicitly teach the memory device of claim 15, wherein the redundant function further comprises decoding data received from the host device.
Cideciyan et al. teach of the servo elements of tape heads read data from the servo track, the formatted LPOS words must be decoded and deformatted (fig. 8, pg. 51). 
	Refer to claim 3 for motivational statement. 

*********************************
Claims 11-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKean et al. (US 2018/0165194) in further view of Cannata et al. (US 2016/0231939). 

In regard to claim 11, McKean et al. does not explicitly teach the method of claim 1, further comprising: while the first set of functions is unavailable due to servicing one or more requests received prior to new requests, routing the new requests for servicing by the second set of functions.
Cannata et al. teach of a storage system that enable load balancing and redundancy, each processor or processing system can include an associated network interface that can receive packets for storage operations.  If the packets received at a first processor are for storage drives not managed by the first processor, then these packets are transferred for handling by another processor (pg. 70, fig. 6).   Load balancing between storage assemblies can receive storage operations for SSD drives managed by that pg. 50). 
It would have been obvious to modify the method of McKean et al. by adding Cannata et al. storage operations.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would enhance operations over a network by allowing many different network interfaces to receive storage operations in parallel (pg. 50). 

In regard to claim 12, McKean et al. does not explicitly teach the method of claim 1, wherein the first request is a read command, and the first set of functions is unavailable to service the read command due to storing data in the storage media when the read command is received.
Cannata et al. teach of receiving a storage operation that can be ultimately handled in storage drives of another storage assembly (pg. 13). 
Refer to claim 11 for motivational statement. 

In regard to claim 14, McKean et al. does not explicitly teach the method of claim 1, wherein the first request is a write command associated with incoming data from the host device, and servicing the first request comprises processing the incoming data.
Cannata et al. teach of a write operation (pg. 33).  
Refer to claim 11 for motivational statement. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Chou et al. (US 2020/0272354) redundant storage virtualization controllers
Sherlock et al. (US 2017/0249223) redundancy controller
Viswanatha (US 2014/0258608) controller cache synchronization
Inamura et al. (US 2007/0002847) path switching
Odenwald, JR. (US 2003/0200389) mirrored controller
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Loan L.T. Truong/Primary Examiner, Art Unit 2114    
Silicon Valley Regional Office
Loan.truong@uspto.gov